                                                                                :
                                                                      CLERK'SOKFICEU.#,DIST,COURT
                                                                              AT DANM LLE,VA
                                                                                 : FILED

                                                                              FEB 26 222.
                                                                         J l G,DUDLEX CL RK
                  FIOR
                    NTTHHE
                        EUWE
                           NITST
                               ED
                                ERSNTADI
                                       TE
                                        STSRDIC
                                              IS
                                               TTOF
                                                 RICWR
                                                    TCO
                                                      GU
                                                       INI
                                                        RTA               klDEPUWCE
                                                                        sv.

                             RO A N O IQE D IV ISIO N

PER SH IN G SCO W IQEN N ED Y ,

      Plaindff,                              CivilA cdon N o.7:19cv00662

V.                                           M E M O RA N D U M O PIN IO N

SW VRJA,= gJ.,                               By:Hon.Jackson L.Iciser
                                                SeniotUtnitedStatesDistdctludge
      D efendants.


      PlaindffPershing ScottK ennedy,ptoceecling pto K ,filed a com plnintputsuant
                                                        .




to 42U.S.C.j1983.ByordersentetedOctober1and 18,2019,thecourtcondidonally
fzed Qûs acdon and adxised lvennedy daat he m ust nodfy the court in writing

im m ediately upon lnistransferorrelease and m ustprovide the courtwith anew addtess.

(SeeECF Nos.3and5.jThecourtwarnedKennedythatfailureto nodfythecourtof
achangeofaddresswouldresultin disnaissalofthecase.gl-i.lOnN ovember8,2019,
Kennedywzotethecourtandadvisedofafuturechangeofaddress.gseeECF No.10.j
The cokuttesponded to the letterand advised K ennedy thatthe couttdoesnotaccept

futtzre changes of address. (See ECF No. 11.
                                           ) The court's letter came back as
                                                                                    1

undelivetable,with no forwarcling address.(See ECF No.12.)Thereafter,the court
m ailed an otder O ecting K ennedy at his address of tecord as w ell as to the f'uture

addtessnoted in laisNovember8,2019letter.(SeeECF No.13.)Themailsentto his
addressofrecord,theregionaljail,wasretarned asundelivetable.gseeECF No.14.1
ThemailsenttoKennedfsf'utureaddresswasnotzettzrnedtothecourt.Howeve'r,the
ozder directed K ennedy to respond w ithin ten days.The tim e to respond has now
                                                                             :

passed and K ennedy has notflled any tesponse.A ccotdingly,I willdisnliss K ennedy's

complaintwithoutprejudice,forfaillzteto complywith the coutt'sorder.Kennedy is
advisedthathemayrefzehisclnimsitaaseparateacdon,subjecttotheapplicablestatute
oflim itudons.

      ENTERED thisl ç-dayofp'ebzw v,2020.
                                                             #



                                 St              '    v
                                SE IOR UNITED STATESDISTRICTJUDGE
